DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended claims 1 and 24 as suggested in the advisory action and interview summary mailed October 20, 2021.
Zhao (CN 108294844 A), applied in the previous office action, discloses a sphincter augmentation device comprising a plurality of magnetic bodies on a first circumferential portion and a flexible band without bodies on a second circumferential portion but fails to disclose a flexible band that extends continuously between first and second bodies on the first circumferential portion/side of the device, as required by claims 1 and 21.
Berg (US 2009/0062824) discloses a non-axisymmetric device with a plurality of magnetic bodies 20 on first and second circumferential portions of the device and a pair of flexible bands 60 between the first and second circumferential portions (fig. 9), but fails to disclose a flexible band that extends continuously between first and second bodies on a first circumferential portion/side of the device, as required by claims 1 and 21
Shelton (US 2019/0029689 A1) (figs. 17-22B and 24-27), Whitbrook (US 2011/0098731) (figs. 10 and 14-22), and Popescu (US 2020/0078158 A1) (figs. 1-4) disclose sphincter augmentation devices with a plurality of magnetic bodies defining a first circumferential portion, but fail to disclose a flexible band without any bodies on a second circumferential portion 
Kassab (US 2015/0051443) and Suh (US 5913872) disclose magnetic clips comprising two magnetic bodies connected by a band similar to the device of claim 16, but fail to disclose first and second bodies including posts attached to cylindrical portions housing the magnets and fail to disclose a flexible material for the band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791